Citation Nr: 0418832	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $16,266.33.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from August 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied waiver of recovery of 
an overpayment of VA improved pension benefits in the amount 
of $16,266.33.  The case was before the Board in August 2001 
at which time the claim was remanded to the RO for further 
development and adjudication. 


REMAND

The veteran has disputed the lawfulness of the $16,266.33 
debt asserted by the RO.  This is a threshold matter which 
must be addressed in the claim.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
Board remanded the claim in August 2001 in order to (1) have 
the RO associate with the claims folder an Income 
Verification Matching (IVM) folder which appeared to have 
been in existence and (2) provide a complete paid and due 
audit of the alleged overpayment with a "full explanation of 
the calculations relied upon to determine the amount and 
period of the overpayment."  The Board must remand this 
claim to the RO for noncompliance with the above-mentioned 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a claimant has the right of RO compliance with directives 
contained in a remand order).

At the outset, the Board notes that significant confusion 
exists as to whether an IVM folder has been created by the 
RO.  A substantial portion of the alleged overpayment in this 
case stems from the unreported income received by the 
veteran's spouse.  In a letter dated August 5, 1998, the RO 
stated to the veteran "[w]e have received some information 
showing that your spouse has more income than we thought ... 
Now Orange County Board of County and Orlando Housing 
Authority (your spouse stated ... per hour beginning February 
1998) tells us that you have been receiving more income."  A 
November 9, 2000 Statement of the Case (SOC) indicates that 
"[a]n income verification match (IVM) was conducted which 
revealed your wife had received wages from Orlando Housing 
Authority during the years 1996, 1997 and 1998."  None of 
this cited information is documented for the record, and the 
RO has not explained the absence of such documents or whether 
an IVM folder has been created.  To add to the confusion, the 
Board takes note of the veteran's assertion that his spouse 
has not been willing to cooperate in disclosing her financial 
information.  As such, the Board determined that certain 
financial information not specifically corroborated by the 
spouse herself required protection in an IVM folder at this 
point.  The Board stresses, however, that none of the 
information in the Board created IVM folder concerns the 
information referred to in the RO's August 1998 letter and 
November 2000 SOC.  Prior to any further review by the Board, 
the RO must associate with the claims folder all information 
referred to in its August 1998 letter and November 2000 SOC 
which specifically includes information from Orange County 
and the Orlando Housing Authority provided to the RO prior to 
August 1998, the IVM that was conducted, and the spouse's 
communication regarding her hourly wages.

The veteran's representative has argued that the audit 
provided by the RO in a letter dated November 4, 2003 is 
inadequate to address whether the alleged debt was validly 
created.  The Board also agrees.  The Board is required by 
law to adjudicate the validity of a debt with a written 
statement fully supporting its decision.  VAOPGCPREC 6-98 
(Apr. 24, 1998).  The Board cannot accomplish this task 
absent the evidence missing above.  Furthermore, the November 
2003 audit fails to provide a "full explanation of the 
calculations relied upon to determine the amount and period 
of the overpayment" as ordered by the Board.  The audit 
fails to delineate, for each time period in question, the 
applicable Maximum Annual Pension Rate (MAPR), the exact 
amounts and all sources considered in determining household 
income, the medical expenses accepted to reduce household 
income, and the actual formula and calculations used to 
arriving at the countable annual income.  Cf. RO's Notice of 
Proposed Reduction of Disability Pension dated February 18, 
1998.

Finally, the Board notes that its remand orders dated in 
August 2001 directed the RO to follow the notification and 
development procedures of the Veterans Claims Assistance Act 
(VCAA) of 2000.  A subsequent decision by the United States 
Court of Appeals for Veterans Claims (CAVC) held that the 
VCAA was not applicable to waiver claims as the provisions in 
Chapter 53 of Title 38 of the U.S. Code had its own notice 
provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).  
The Barger case involved an issue of whether a waiver request 
was timely filed for which Chapter 53 specifically contains 
notice procedures.  In this case, the question of waiver of 
overpayment is being decided on the merits with no specific 
provisions in Chapter 53 covering the development of such 
claims.  In the absence of provisions, the Board is of the 
opinion that the veteran should adhere to the Board's August 
2001 remand instruction by providing the veteran a VCAA 
letter and developing his claim under the VCAA provisions.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should provide the veteran a VCAA 
notice which complies with the provisions of 
38 U.S.C.A. § 5103.  This notice should advise 
him of all applicable regulations pertaining to 
seeking waiver of overpayment in this claim, 
and inform him of his right to submit any 
evidence he deems pertinent to substantiate his 
claim.  He should be advised of the types of 
evidence and/or information necessary to 
substantiate his claim for all matters of 
household income and medical expenses for the 
time period in question.  He should also be 
specifically informed that he holds the duty 
and ultimate responsibility for providing all 
necessary financial information of the 
household for the years 1996, 1997 and 1998.

2.  The RO must associate with the claims 
folder all information referred to in its 
August 1998 letter and November 2000 SOC which 
specifically includes information from Orange 
County and the Orlando Housing Authority 
provided to the RO prior to August 1998, the 
IVM that was conducted, and the spouse's 
communication regarding her hourly wages.

3.  The RO should once again prepare a complete 
paid and due audit for the entire period of the 
alleged overpayment.  The audit should address, 
for each time period in question, the 
applicable Maximum Annual Pension Rate (MAPR), 
the exact amounts and all sources considered in 
determining household income, the medical 
expenses accepted to reduce household income, 
and the actual formula and calculations used to 
arriving at the countable annual income.  The 
veteran should be provided with a copy of the 
audit and a full explanation of the 
calculations relied upon to determine the 
amount and period of overpayment.

4.  The Committee must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5103 and 5103A, as well as 38 C.F.R. § 3.159, 
are fully complied with and satisfied.

5.  Thereafter, the Committee should conduct a 
de novo review of all aspects of the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), and 
an appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


